DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
	Five (5) sheets of drawings were filed on November 25, 2020.
The drawings are objected to because the lines, numbers and letters in the drawings are not durable, clean, sufficiently dens and dark, and uniformly thick and well-defined such that the drawings are satisfactory for reproduction, as required by 37 C.F.R. 1.84(l).  The reference numbers are not legible and do not meet the standards outlined by 37 C.F.R. 1.84(p).  
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5; the claim recites “G652.D category installed optical fibers” in lines 2-3 and “G657.A1 category optical fiber” in line 3.  This limitation is indefinite because standards are routinely updated and/or amended over time, and therefore may change over time.  Applicant has not indicated what constitutes these standard types of optical fiber.  As such, it is impossible to determine the meets and bounds of these 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar et al. (EP 3 355 092 A1).
Regarding claim 1; Kumar et al. discloses an optical fibre (optical fiber 100; see Figures 1A and 1B; see the abstract) comprising: 
a glass core (glass core; see paragraph 17; core 105; see Figures 1A and 1B); 
a glass cladding (glass cladding; see paragraph 17; cladding 110; see Figures 1A and 1B); and 
a secondary coating layer (second coating layer 120; see the abstract, paragraph 18, and Figures 1A and 1B) having a secondary in-situ modulus greater than or equal to 1.2 giga pascal (the second coating has a modulus greater than 1.2 GPA; see paragraphs 5 and 22).  
Regarding claim 5; claim 5 recites “the optical fibre as claimed in claim 1, wherein the optical fibre splices with standard single mode fibre such that the optical fibre (100) has full compatibility with a G652.D category installed optical fibres and G657.A1 category optical fibre.” The examiner notes that "wherein the optical fibre splices with standard single mode fibre such that the optical fibre (100) has full compatibility with a G652.D category installed optical fibres and G657.A1 category optical fibre" is an intended use of the optical fiber.  It has been held that “apparatus claims cover what a device is, not what a device does” (Hewlett-Packard Co. v. Bausch & Lomb Inc. 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)); that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all of the structural limitations of the claim (Ex parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987)); and that if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim (In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997)).  See MPEP § 2111.02, II and MPEP § 2114, II.   The optical fiber of Kumar et al., having met all of the claimed structural requirements, is presumed to perform in the same manner as the claimed fiber, and thus the optical fiber of Li et al. may be spliced with standard single mode fibre such that the optical fiber has full compatibility with a G652.D category installed optical fibre and a G657.A1 category optical fibre.  
Claims 1, 3-6, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 2017/0010411 A1).
Regarding claims 1, 3, 4, 6, 8, and 9; Li et al. discloses an optical fibre (see Figure 1 and claim 1 of Li et al.) comprising: 
a glass core (glass core; see Figure 1); 
a glass cladding (glass cladding; see Figure 1); and 
a secondary coating layer (second coating; see Figure 1) having a secondary in-situ modulus greater than or equal to 1.2 giga pascal (see paragraph 25 and claim 10 of Li et al.);
wherein the secondary coating layer (second coating) has a secondary coating thickness in the range of 2.5 to 17.5 micrometers (see paragraph 29);
wherein the optical fibre has a diameter of 140 to 180 micrometers (see paragraph 19).  
Regarding claim 5; claim 5 recites “the optical fibre as claimed in claim 1, wherein the optical fibre splices with standard single mode fibre such that the optical fibre (100) has full compatibility with a G652.D category installed optical fibres and G657.A1 category optical fibre.” The examiner notes that "wherein the optical fibre splices with standard single mode fibre such that the optical fibre (100) has full compatibility with a G652.D category installed optical fibres and G657.A1 category optical fibre" is an intended use of the optical fiber.  It has been held that “apparatus claims cover what a device is, not what a device does” (Hewlett-Packard Co. v. Bausch & Lomb Inc. 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)); that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all of the structural limitations of the claim (Ex parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987)); and that if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim (In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997)).  See MPEP § 2111.02, II and MPEP § 2114, II.   The optical fiber of Li et al., having met all of the claimed structural requirements, is presumed to perform in the same manner as the claimed fiber, and thus the optical fiber of Li et al. may be spliced with standard single mode fibre such that the optical fiber has full compatibility with a G652.D category installed optical fibre and a G657.A1 category optical fibre.  
Claim 1-3, 5, and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chien et al. (US 2011/0038593 A1).
Regarding claims 1-3 and 6-8; Chien et al. discloses an optical fibre (optical fiber 10; see Figure 2 and paragraph 31) comprising: 
a glass core (glass core; optical fiber 12 includes a glass core; see paragraphs 31 and 32); 
a glass cladding (glass cladding; see paragraph 32); and 
a secondary coating layer (first intermediate coating layer 15 is a secondary coating layer; see Figure 1 and paragraph 31) having a secondary in-situ modulus greater than or equal to 1.2 giga pascal (the first intermediate coating layer 15 may have a young modulus within a range of 0.1 GPa to 2 GPa, which includes values greater than 1.2 GPa; see paragraph 84).  
further comprising a primary coating layer (primary coating layer 14; see paragraph 31 and Figure 1) sandwiched between the glass cladding (glass cladding of fiber 12) and the secondary coating layer (intermediate coating layer 15), wherein the primary coating layer (14) has one of a primary in-situ modulus is in the range of 0.1 to 0.2 mega pascal (the modulus may be 0.05 to 3 MPa, which includes values ranging from 0.1 to 0.2 MPa; see paragraph 10) and a primary coating thickness in the range of 2.5 micrometers to 10 micrometers (the primary coating layer may have a thickness ranging from 5 micrometers to 10 micrometers; see paragraph 66).  
wherein the secondary coating layer (first intermediate coating layer 15)  has a secondary coating thickness in the range of 2.5 to 17.5 micrometers (see paragraph 84).  
Regarding claim 5; claim 5 recites “the optical fibre as claimed in claim 1, wherein the optical fibre splices with standard single mode fibre such that the optical fibre (100) has full compatibility with a G652.D category installed optical fibres and G657.A1 category optical fibre.” The examiner notes that "wherein the optical fibre splices with standard single mode fibre such that the optical fibre (100) has full compatibility with a G652.D category installed optical fibres and G657.A1 category optical fibre" is an intended use of the optical fiber.  It has been held that “apparatus claims cover what a device is, not what a device does” (Hewlett-Packard Co. v. Bausch & Lomb Inc. 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)); that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all of the structural limitations of the claim (Ex parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987)); and that if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim (In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997)).  See MPEP § 2111.02, II and MPEP § 2114, II.   The optical fiber of Chien et al., having met all of the claimed structural requirements, is presumed to perform in the same manner as the claimed fiber, and thus the optical fiber of Li et al. may be spliced with standard single mode fibre such that the optical fiber has full compatibility with a G652.D category installed optical fibre and a G657.A1 category optical fibre.  
Claim 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Homma et al. (US 2019/0064433 A1).
Regarding claims 1 and 2; Homma et al. discloses an optical fibre (optical fiber 10; see Figure 1) comprising: 
a glass core (glass core 11; see Figure 1 and paragraph 16); 
a glass cladding (glass cladding 12; see Figure 1 and paragraph 16); and 
a secondary coating layer (secondary coating layer 15; see  Figure 1 and paragraph 17) having a secondary in-situ modulus greater than or equal to 1.2 giga pascal (see paragraph 21).  
further comprising a primary coating layer (primary coating layer 14; see Figure 1 and paragraph 15) sandwiched between the glass cladding (12) and the secondary coating layer (15), wherein the primary coating layer (14) has one of a primary in-situ modulus is in the range of 0.1 to 0.2 mega pascal (see paragraph 23) and a primary coating thickness in the range of 2.5 micrometers to 10 micrometers. 
Claim 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patterson et al. (WO 2014/168739 A1).
Regarding claims 1 and 2; Patterson et al. discloses an optical fibre (optical fiber 10; see Figure 1 and paragraphs 41-42) comprising: 
a glass core (glass core 12; see paragraphs 41 and 42); 
a glass cladding (glass cladding 18/20; see paragraphs 41 and 42); and 
a secondary coating layer (secondary coating 24) having a secondary in-situ modulus greater than or equal to 1.2 giga pascal (see the abstract and paragraph 15);
further comprising a primary coating layer (primary coating 22) sandwiched between the glass cladding (18/20) and the secondary coating layer (24; see Figure 1), wherein the primary coating layer (22)  has one of a primary in-situ modulus is in the range of 0.1 to 0.2 mega pascal (see the abstract and paragraph 11) and a primary coating thickness in the range of 2.5 micrometers to 10 micrometers.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2017/0010411 A1).
Regarding claim 10; Li et al. discloses an optical fibre (see Figure 1) comprising: 
a glass core (glass core; see Figure 1); 
a glass cladding (glass cladding; see Figure 1) that surrounds the glass core (see Figure 1) has a cladding refractive index (the cladding inherently has a cladding refractive index); and 
a coating (First coating and/or second coating; see Figure 1) over the glass cladding (glass cladding), wherein the coating has a coating refractive index (the coating is a write-through coating; see paragraphs 4 and 5 of the disclosure of Li et al., and therefore inherently have a refractive index).
Li et al. does not specifically disclose that the absolute difference between the cladding refractive index and the coating refractive index is greater than 0.01.  However, as understood by one of ordinary skill in the art, the coating refractive index needs to be lower than the cladding refractive index so that light is reflected by total internal reflection the boundary of the cladding and does not exit the fiber.  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to provide a coating having a refractive index such that the absolute different between the cladding refractive index and the coating refractive index is greater than 0.01 for the purpose of minimizing light loss within the optical fiber, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233) and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  
Claims 10 and 11 are under 35 U.S.C. 103 as being unpatentable over Chien et al. (US 2011/0038593 A1).
Regarding claims 10 and 11; Chien et al. discloses an optical fiber (10; see Figure 2 and paragraph 31) comprising:
a glass core (glass core; optical fiber 12 includes a glass core; see paragraphs 31 and 32); 
a glass cladding (glass cladding; see paragraph 32) that surrounds the glass core and has a cladding refractive index (the glass cladding inherently has a refractive index); and 
a coating (14/15) over the glass cladding, wherein the coating has a refractive index (see paragraph 64);
the coating further comprising:
a primary coating layer (primary coating layer 14; see paragraph 31 and Figure 1) having one or more of a primary in-situ modulus in the range of 0.1 to 0.2 mega pascal (the modulus may be 0.05 to 3 MPa, which includes values ranging from 0.1 to 0.2 MPa; see paragraph 10) and a primary coating thickness in the range of 2.5 micrometers to 10 micrometers (the primary coating layer may have a thickness ranging from 5 micrometers to 10 micrometers; see paragraph 66); and   
a secondary coating layer (first intermediate coating layer 15 is a secondary coating layer; see Figure 1 and paragraph 31) having one or more of a secondary in-situ modulus greater than or equal to 1.2 giga pascal (the first intermediate coating layer 15 may have a young modulus within a range of 0.1 GPa to 2 GPa, which includes values greater than 1.2 GPa; see paragraph 84) and a secondary coating thickness in a range of 2.5 to 17.5 micrometers (see paragraph 84).
Chien et al. does not specifically disclose that an absolute difference between the cladding refractive index and the coating refractive index is greater than 0.01.  However, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to adjust the refractive index of the coating to obtain a desired optical transmission result, including providing an absolute difference between the cladding refractive index and the coating refractive index that is greater than 0.01 for the purpose of controlling light transmission properties of the fiber with a tailored refractive index profile, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233) and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345.  The examiner can normally be reached on Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874